Opinion issued August 29, 2019




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-19-00457-CV
                             ———————————
                        KAWTHER KATEEB, Appellant
                                          V.
  SUGARLAND /FORT BEND REAL ESTATE, INC. D/B/A RE/MAX
SOUTHWEST INC., HPW INVESTMENTS, INC., AIDA YOUNIS SAMAD
             AND IQBAL IKE SAMAD, Appellees



                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 17-DCV-243453


                           MEMORANDUM OPINION
      Appellees, Sugarland /Fort Bend Real Estate, Inc. d/b/a RE/MAX Southwest

Inc., HPW Investments, Inc., Aida Younis Samad and Iqbal Ike Samad, filed a joint

letter-motion to dismiss this appeal, stating that all parties have reached a settlement
as to all claims and that appellant wishes to dismiss her appeal. See TEX. R. APP. P.

42.1(a)(1). Although appellees’ joint letter-motion does not contain a certificate of

conference and ten days has not yet passed, we conclude that good cause exists to

suspend the normal operation of Rules 10.1 and 10.3 and construe appellees’ letter-

motion as an unopposed appellant’s motion to dismiss. See TEX. R. APP. P. 2,

10.1(a)(5), 10.3(a)(2), 42.1(a)(1). No other party has filed a notice of appeal and no

opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant appellant’s motion and dismiss this appeal. See TEX.

R. APP. P. 42.3(a), 43.2(f).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.




                                          2